Citation Nr: 9917837	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability to include arthritis of both knees.

2.  Entitlement to service connection for a right arm 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.  

This matter arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  The notice of disagreement 
was received in December 1993.  The statement of the case was 
sent to the veteran in January 1994.  The substantive appeal 
was received in February 1994.  In December 1998, the Board 
remanded this case to the RO for further action.  

Although the veteran had requested a hearing before a member 
of the Board, in April 1996 he canceled this request and has 
not indicated a desire for a hearing since that time.

During the pendency of the above claims, the veteran 
submitted a claim for compensation under 38 U.S.C.A. § 1151 
for residuals of a stroke.  The claim was denied in an RO 
rating decision of March 1996 and the veteran was notified of 
that decision and of his appeal rights in a letter dated in 
March 1996.  In April 1996, the veteran submitted an notice 
of disagreement and the RO issued a statement of the case in 
May 1997.  In March 1998, the RO notified the veteran that 
because no substantive appeal had been received by the end of 
the filing period (July 8, 1997), the case had been 
administratively closed.  The veteran has not indicated any 
disagreement with the decision.  Because no substantive 
appeal was filed, the Board does not have jurisdiction over 
this issue.  See 38 C.F.R. §§ 19.32, 20.200, 20.302 (1998).

The Board notes that it appears that in February 1998, the 
veteran raised the issue of entitlement to nonservice-
connected pension benefits.  The Board refers this issue to 
the RO for further development.  





FINDING OF FACT

There is no competent medical evidence of a nexus between any 
current bilateral knee disability to include arthritis and a 
right arm disability and service.


CONCLUSION OF LAW

The claims of service connection for any bilateral knee 
disability to include arthritis and a right arm disability 
are not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he has a bilateral 
knee disability to include arthritis and a right arm 
disability.  He asserts that during service, a German shell 
blew in the roof of a barn that he was in and that a beam 
fell on his right arm and left leg.  The veteran maintains 
that he incurred permanent disabilities to his right arm and 
left knee due to that injury and that his left knee injury 
has caused a right knee disability.  He asserts that he has 
arthritis in his knees.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, service connection may be granted 
for a chronic disease, including arthritis, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999), (Court), in Caluza v. Brown, 7 Vet. App. 
498 (1995), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  A claim is not well-grounded where a claimant 
has not submitted any evidence of symptomatology of a chronic 
disease within the presumptive period, continuity of 
symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).  
 
At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that an injury to his 
right arm and left leg during service causes current 
disabilities of the right arm and left knee and although he 
asserts that this left knee disability has caused a right 
knee disability, his assertions do not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disabilities.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records showed that in October 1945, the 
veteran complaints of left knee pain of a year's duration.  
The veteran reported to the examiner that he had injured his 
left knee in France.  In addition, a left ankle injury was 
noted.  Physical examination revealed no limitation of motion 
of the left ankle, no swelling, and no crepitus.  X-rays 
revealed slight irregularity of the right external malleolus, 
possibly due to old injury.  There was no bone or joint 
pathology.  No left leg disability was diagnosed.  The 
veteran was assigned to light duty.  With regard to the right 
upper extremity, the veteran was treated for an infection of 
the right proximal phalanx of the index finger in March 1945 
and was also treated for cellulitis of the right hand in 
March 1945.  No right arm or right leg disability was 
diagnosed at any time during service.  The veteran's left and 
right legs and right arm were normal at the time of his 
discharge examination.  

Following service discharge, there is no medical evidence of 
record until the 1990's.  During the 1990's, the veteran was 
treated for various medical complaints; however, he did not 
complain of nor was he treated for a bilateral knee 
disability to include arthritis and a right arm disability.  
In January 1994, the veteran suffered a stroke.  A review of 
the medical evidence shows that the stroke resulted in left 
hemiparesis.  In June 1995, the veteran was afforded a VA 
arteries/veins examination.  At that time, the veteran's 
medical history was noted.  The veteran did not report nor 
did the examiner indicate that he had a history of a 
bilateral knee disability to include arthritis and/or a right 
arm disability.  At the time of the examination, the veteran 
indicated that he did not have fine motor control in his left 
hand, but otherwise he was doing fine with minimal residuals 
from his stroke.  Physical examination did not result in 
diagnoses of a bilateral knee disability to include arthritis 
and/or of a right arm disability.  Subsequent VA records 
documented continued treatment/respite care for the veteran. 

Thus, in light of the above, it is clear that there is no 
competent medical evidence of a nexus between any current 
bilateral knee disability to include arthritis and a right 
arm disability and service.

Therefore, the Board finds that although the veteran 
currently asserts that he should be service-connected for 
bilateral knee disabilities and for a right arm disability, 
he has not submitted any competent medical evidence to 
support his allegation.  As noted, the Court has stated that 
a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak.  If no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit citing Tirpak.  In this case, there is 
no supporting evidence in the veteran's claim for service 
connection.

In light of the foregoing, the Board finds that all of the 
prongs of Caluza are not satisfied.  In the absence of proof 
of a present disability, there can be no valid claim. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Therefore, in light of the foregoing, the veteran's claims 
for service connection for bilateral knee disability to 
include arthritis and a right arm disability.  

Since the veteran's claims are not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statement of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claims and was advised of what evidence was 
needed in order to support his claims.


ORDER

The appeal is denied.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

